19 F.3d 1433
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Nuo LUCAJ, Petitioner-Appellant,v.Melody TURNER, Respondent-Appellee.
No. 93-3887.
United States Court of Appeals, Sixth Circuit.
March 21, 1994.

1
Before:  KEITH and BATCHELDER, Circuit Judges;  and JOINER, Senior District Judge.*

ORDER

2
Nuo Lucaj, an Ohio prisoner represented by counsel, appeals a district court judgment dismissing his habeas corpus petition filed pursuant to 28 U.S.C. Sec. 2254.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In 1988, Lucaj was convicted by a jury of murder with a gun specification for which he received a sentence of fifteen years to life imprisonment on the murder charge with three years of actual incarceration on the gun specification charge.  He filed an unsuccessful appeal in the Ohio Court of Appeals and the Ohio Supreme Court denied Lucaj leave to appeal.  He filed a pro se motion for post-conviction relief in the Ohio trial court which was denied and no appeal was taken.  The petitioner has exhausted his available state court remedies.


4
Represented by counsel, Lucaj then filed his habeas corpus petition alleging the following five grounds for relief:


5
(1) He was denied a fair trial because the prosecution was permitted to ask a defense witness about his past juvenile record;


6
(2) He was denied a fair trial and his due process rights because the trial court gave improper jury instructions on self-defense;


7
(3) He was denied his Fifth Amendment right against self-incrimination due to the prosecution's questions about defendant's failure to provide the police with a written statement after the shooting, and the prosecution's comments that Lucaj did not tell the police that he shot the victim in self-defense;


8
(4) The trial court erred by admitting into evidence gruesome photographs that were prejudicial, and the prosecution made improper comments about the photographs and the defendant's defense which amounted to prosecutorial misconduct;  and,


9
(5) His defense counsel's representation was ineffective.


10
A magistrate judge considered all of petitioner's claims and found that they were without merit.  Upon de novo review in light of Lucaj's objections, the district court adopted the magistrate judge's report as to claims one, two, four and five listed above, and also found, for additional reasons, that Lucaj's third claim was without merit and dismissed the case.


11
On appeal, Lucaj raises those claims which he raised in the district court except his claim regarding the court's improper admission of the gruesome and prejudicial photographs.  We deem the latter claim to be abandoned and not reviewable on appeal.   See McMurphy v. City of Flushing, 802 F.2d 191, 198-99 (6th Cir.1986).


12
Upon review, we conclude that the district court properly dismissed Lucaj's habeas petition because he was not denied a fundamentally fair trial.   See Lundy v. Campbell, 888 F.2d 467, 469-70 (6th Cir.1989), cert. denied, 495 U.S. 950 (1990).


13
Accordingly, we deny appellee's request for oral argument and affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation